DETAILED ACTION
This is an Office action based on application number 16/407,774 filed 9 May 2019, which is a continuation of PCT/JP2016083429 filed 10 November 2016. Claims 1-17 are pending. Claims 6-12 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 3 March 2021, have been entered into the above-identified application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s affirmation of the election without traverse of claims 1-5 in the reply filed on 3 March 2021 is acknowledged.

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection of claims 1-5, made of record in the Office action mailed 4 December 2020, is withdrawn due to Applicant’s amendments.
The prior art rejections, made of record in the Office action mailed 4 December 2020, are withdrawn due to Applicant’s amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation “further comprising flavor incorporated in the porous structure” I lines 1-2. There is insufficient antecedent basis for the term “the porous structure” in the claim and the claim from which the instant case depends (i.e., claim 1).
	For the purpose of prosecution, the limitation is construe to be the spherical powder aggregate of claim 1 further comprising a flavor anywhere in the structure.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzi et al. (US Patent No. 6,056,949) (Menzi) in view of Omori et al. (WIPO International Publication No. WO 2015/052969 A1 with citations taken from the provided machine translation) (Omori), Corkery et al. (US Patent Application Publication No. US 2011/0223297 A1) (Corkery) and the evidence of Rosenburg (US Patent No. 4,545,941) (Rosenburg).

Regarding instant claims 1-4, Menzi discloses spherical flavorant granulates (col. 1, lines 64-67) comprising a core material including lactose (col. 2, lines 6-12) and a carrier material selected from starch, gum arabic, carrageenan, gelatin and combinations thereof (col. 2, lines 20-27). Said starch, gum arabic, and gelatin are construed to meet the recited binder. Said gelatin, carrageenan, and gum arabic are construed to meet the claimed thickener. Menzi further discloses the flavorant granulates have a particles size from 0.05 mm to about 3.0 mm (Claim 11); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Menzi does not explicitly disclose a content of a medium-chain triglyceride. Menzi does not explicitly disclose the breaking strength and strain ratio of the flavorant granulates.
	Omori discloses capsules that are embedded in the filter portion of a tobacco product wherein the tobacco flavor is changed by crushing the embedded capsules (page 1, third paragraph). Omori teaches that such capsules have a breaking load of 5N to 25N. Specifically, if the breaking load is less than 5N, a good cracking feeling is not obtained, and if they breaking load is more than 25N, the capsule may not be easily broken by the user’s fingers (page 6, first paragraph).
	Omori discloses that the capsules have a fracture displacement of 1/20 to 2/3 of the diameter of the seamless capsule (page 6, second paragraph). Omori teaches that 
	At paragraph [0011] of the instant specification, Applicant defines strain ratio as the numerical value obtained by dividing the distance that probe travels between contact with the powder aggregate and the point at which the aggregate breaks up by the particle size of the powder aggregate; furthermore, Applicant states that strain ratio is also referred to as displacement at break. Therefore, the fracture displacement of Omori and the strain ratio of the claim are construed to measure the same parameter Furthermore, the range disclosed by Omori, i.e., 1/20 to 2/3 of the diameter of the seamless capsule, is construed to correspond to a strain ratio of 5.0 to 66.7%; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Further, Corkery discloses porous particles that have been loaded with at least one liquid flavorant (paragraph [0013]). Corkery further discloses that the release rate of flavorant from the loaded particle is influenced by including an active transport agent from within the pores of the particles, wherein said active transport agent is selected from medium-chain triglycerides (paragraph [0049]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, produce flavorant granulates within the scope of Menzi that have the breaking load and 
	Regarding the claimed properties, the scope of the prior art combination necessarily encompasses a particle composition that is substantially identical to the instant claims, and one of ordinary skill in the art would expect the encompassed particle composition to have the same properties as the particles of the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Omori and Corkery to obtain the invention as specified by the instant claims.

Regarding instant claim 5, Menzi does not explicitly disclose the amount of core material. However, one of ordinary skill in the art would readily recognize that the core material provides for the basis on which the flavorant granule is formed as well as the overall flavor-imparting ability of the granule.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claim 13, Rosenburg provides evidence that medium-chain triglycerides are composed primarily of fatty esters having a chain length of 6 to 12 carbon atoms (col. 2, lines 7-9).

Regarding instant claim 15, Menzi further discloses that additional flavorants are added to the core material (col. 2, lines 33-38).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Menzi in view of Omori and Corkery in view of  as applied to claim 1 above, and further in view of Shekunov et al. (US Patent Application Publication No. US 2006/0138687 A1) (Shekunov).

Regarding instant claim 14, Menzi in view of Omori and Corkery discloses the composition of claim 1, as cited above, but does not explicitly disclose the porous structure of the claims.
	However, Shekunov discloses that porous particles are used advantageously in the delivery of drugs (paragraph [0030]). The delivery of drugs is considered to be analogous to the delivery of flavorants as desired by Menzi.
	Shekunov further discloses exemplary porous lactose particles (paragraph [0067]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the porous lactose particles of Shekunov as the lactose core material of Menzi. The motivation for doing so would have been that Shekunov teaches that porous particles are particularly advantageous in the delivery of drugs, which is analogous to the flavorant delivery desired by Menzi.
	Therefore, it would have been obvious to combine Shekunov with Menzi in view of Omori and Corkery to obtain the invention as specified by the instant claim.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Menzi in view of Omori, Corkery and Shekunov.

Regarding instant claim 16, Menzi discloses spherical flavorant granulates (col. 1, lines 64-67) comprising a core material including lactose (col. 2, lines 6-12) and a carrier material selected from starch, gum arabic, carrageenan, gelatin and combinations thereof (col. 2, lines 20-27). Said starch, gum arabic, and gelatin are construed to meet the recited binder. Said gelatin, carrageenan, and gum arabic are construed to meet the claimed thickener. Menzi further discloses the flavorant granulates have a particles size from 0.05 mm to about 3.0 mm (Claim 11); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Menzi does not explicitly disclose a content of a medium-chain triglyceride. Menzi does not explicitly disclose the breaking strength and strain ratio of the flavorant granulates. Menzi does not explicitly disclose crystal grains aggregated to form a porous structure.
	However, Omori discloses capsules that are embedded in the filter portion of a tobacco product wherein the tobacco flavor is changed by crushing the embedded capsules (page 1, third paragraph). Omori teaches that such capsules have a breaking load of 5N to 25N. Specifically, if the breaking load is less than 5N, a good cracking feeling is not obtained, and if they breaking load is more than 25N, the capsule may not be easily broken by the user’s fingers (page 6, first paragraph).
	Omori discloses that the capsules have a fracture displacement of 1/20 to 2/3 of the diameter of the seamless capsule (page 6, second paragraph). Omori teaches that the fracture displacement refers to the displacement when pressure is applied to the capsules to the limit of rupture (page 6, second paragraph). Omori teaches that if the 
	At paragraph [0011] of the instant specification, Applicant defines strain ratio as the numerical value obtained by dividing the distance that probe travels between contact with the powder aggregate and the point at which the aggregate breaks up by the particle size of the powder aggregate; furthermore, Applicant states that strain ratio is also referred to as displacement at break. Therefore, the fracture displacement of Omori and the strain ratio of the claim are construed to measure the same parameter Furthermore, the range disclosed by Omori, i.e., 1/20 to 2/3 of the diameter of the seamless capsule, is construed to correspond to a strain ratio of 5.0 to 66.7%; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Further, Corkery discloses porous particles that have been loaded with at least one liquid flavorant (paragraph [0013]). Corkery further discloses that the release rate of flavorant from the loaded particle is influenced by including an active transport agent from within the pores of the particles, wherein said active transport agent is selected from medium-chain triglycerides (paragraph [0049]).
	Further, Shekunov discloses that porous particles are used advantageously in the delivery of drugs (paragraph [0030]). The delivery of drugs is considered to be analogous to the delivery of flavorants as desired by Menzi.
	Shekunov further discloses exemplary porous lactose particles (paragraph [0067]).

	Regarding the claimed properties, the scope of the prior art combination necessarily encompasses a particle composition that is substantially identical to the instant claims, and one of ordinary skill in the art would expect the encompassed particle composition to have the same properties as the particles of the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 17, the prior art combination is silent with regard to the formation of a capsule; therefore, the structure of the prior art necessarily does not have a coating film that forms a capsule in the same way as recited in the claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejection of record, the rejection is withdrawn and replaced by a new ground of rejection necessitated by Applicant’s amendments.
In response to Applicant’s arguments regarding the prior art rejections of record, the grounds of rejection are withdrawn and replaced by new grounds of rejection necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        3/19/21